964 A.2d 299 (2009)
197 N.J. 500
In the Matter of Neal M. POMPER, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 11, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-237, concluding that NEAL M. POMPER of HIGHLAND PARK, who was admitted to the bar of this State in 1982, should be censured for violating RPC 5.5(a)(2) (assisting a person who is not a member of the bar in the performance of an activity that constitutes the unauthorized practice of law) and RPC 8.4(a) (violating or attempting to violate the Rules of Professional Conduct);
And the Disciplinary Review Board having further concluded that respondent should be required to complete ten hours of courses in professional responsibility;
And good cause appearing;
It is ORDERED that NEAL M. POMPER is hereby censured; and it is further
ORDERED that NEAL M. POMPER shall enroll in and successfully complete within one year after the filing date of this Order ten hours of courses in the area of professional responsibility approved by the Office of Attorney Ethics and shall submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.